DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,007,841. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims, claim a vehicle sensor system comprising: a sensor that is attached to the vehicle; a temperature monitor; a processor; a sensor cleaning subsystem that comprises a cleaning fluid reservoir and a port; a non-transitory computer-readable medium comprising one or more programming instructions that when executed will cause the processor to: receive temperature data corresponding to the sensor from the temperature monitor, in response to a current temperature of the sensor being greater than a first threshold temperature while the vehicle is in an idle mode cause the sensor cleaning subsystem to initiate a cleaning/cooling cycle and direct the cleaning fluid to the sensor to cool down the sensor; wherein the threshold temperature is less than an upper bound of an operational temperature range of the sensor; and further comprising programming instructions that when executed by the processor, will cause the processor to, before causing the sensor cleaning subsystem to initiate the cleaning cycle: determine whether the vehicle is in a safe to clean mode, and cause the sensor cleaning subsystem to initiate the cleaning cycle/cooling cycle only in response to determining that the vehicle is in the safe to clean mode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “discomfort to passengers”, “creation of hazardous conditions”, “high traffic”, “high speed”, and “hazardous weather” in claims 4 and 20 are relative terms which renders the claim indefinite. The terms “discomfort to passengers”, “creation of hazardous conditions”, “high traffic”, “high speed”, and “hazardous weather” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20190210570 to Schmidt.
Regarding claims 1-2 and 12-15, Schmidt teaches a method for cooling a sensor of a vehicle, the method comprising: receiving temperature data corresponding to the sensor from a temperature monitor associated with the sensor; and in response to determining that a current temperature of the sensor being greater than a first threshold temperature, causing a sensor cleaning subsystem of the vehicle to initiate a cleaning cycle and direct cleaning fluid to the sensor to cool down the sensor (see claim 15 of Schmidt; paragraph 22 and 26); wherein the threshold temperature is less than an upper bound of an operational temperature range of the sensor (paragraph 62); further comprising stopping the cleaning cycle upon occurrence of one or more of the following: receipt of user instructions (paragraph 65); wherein the cleaning fluid comprises at least one of the following: methanol, ethanol, glycol, isopropyl alcohol, or water (paragraph 36); further comprising receiving the temperature data corresponding to the sensor from the temperature monitor associated with the sensor in response to detecting a triggering event, the triggering event comprising at least one of the following: user instructions (paragraph 65); and monitoring the temperature of the sensor after initiation of the cleaning cycle, and in response to the temperature of the sensor being greater than the first threshold temperature after a time period, shutting down the sensor (paragraph 65).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Should Applicant cure the issues as noted above and an allowance is issued, Examiner will certainly include a full statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711